DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2021 has been entered.
 
Response to Amendment
The Amendment filed 5/5/2021 has been entered.  Claims 15-25 are newly added; claims 1, 2, and 4-25 are pending in the Application.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5-7, and 8-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thorne et al. (US 20190357740).
Regarding these claims Thorne teaches:
1. A vacuum cleaner comprising: 
a base (302); 
a spine (304+310) pivotally connected to the base (¶ [0050]), the spine including a handle portion (506) and an air flow conduit (defined by interior of these components), the air flow conduit including a coupling (see Fig A below; couples inlet 502 (Figs 5&6) to 304), the air flow conduit openable by the coupling to separate the handle portion from the base (is capable of; ¶ [0040]; Figs 5, 6, 9, and 10); 
a mounting portion (312+324+1112) pivotally connected to the spine (pivots at 314); 
a battery (320) connected to the mounting portion wherein the battery and the mounting portion are pivotable between a first position in which the battery and the mounting portion are fixedly connected to the spine (clearly seen in Figs 3&11) and a second position in which the battery and the mounting portion are pivoted away from the spine so that the coupling of the air flow conduit is accessible (clearly seen in Fig 4); and 
a dust collection assembly (316) connected to the spine and in fluid communication with the air flow conduit.  
2. The vacuum cleaner of claim 1 wherein the mounting portion is connected to the spine by a hinge (314), and where the mounting portion and the battery pivot away from the spine about the hinge (clearly seen in Fig 4).  
4. The vacuum cleaner of claim 1 where the mounting portion spans the coupling in the air flow conduit (clearly seen in Figs 3&11).  
5. The vacuum cleaner of claim 2 wherein the hinge is positioned below the coupling and the mounting portion and the battery pivot away from the coupling (clearly seen in configuration of Fig 11).  

7. The vacuum cleaner of claim 6 wherein the lock is a collar (1114) retaining the mounting portion to the spine (Fig 11).  
9. The vacuum cleaner of claim 1 wherein the mounting portion further comprises an electrical battery connection (inherent as battery is coupled to 312 in order to provide power to the suction motor; Figs 7&8).  
10. The vacuum cleaner of claim 1 wherein the battery has a longitudinal axis that is transverse to the spine (this is true when the battery is rotated to be perpendicular to the spine when in transition between configurations as seen in Figs 3&4).  
11. The vacuum cleaner of claim 1 wherein the battery is mounted to the spine adjacent the base (this is a broad limitation which Examiner holds is true in configurations as seen in Figs 3&4, however, a configuration with the battery closer to the base is also contemplated as in Fig 16).  
12. The vacuum cleaner of claim 11 further comprising a counter spring (¶ [0035] wherein “gasket…to increase frictional resistance to the pivoting” is considered to be a counter spring in that it is a resilient member which acts to control the rotation of portion 312+battery with respect to the spine 304+310) receiving at least a portion of the weight of the battery when the battery is in the second position (¶ [0035]).
22. The vacuum cleaner of claim 1, wherein the battery can be uncoupled from the mounting portion without moving the mounting portion and the battery to the second position (is capable of; the disclosed structure as seen in Figs 3&7 would allow for the removal of the battery in any configuration).  
23. The vacuum cleaner of claim 1, wherein in the first position a top of the mounting portion is secured to the air flow conduit above the coupling and a bottom of the mounting portion is secured to the air flow conduit below the coupling (clearly seen in Fig 11 wherein the mounting portion is secured above the coupling (at 1112) and below the coupling (at 314)).  

13. A vacuum cleaner comprising: 
a body including an airflow conduit (interior portion of 304+310) in communication with a dust collection assembly (316); 
a mounting portion (312+324+1112) attached to the body and spanning a coupling (see Fig A below; couples inlet 502 (Figs 5&6) to 304) in the airflow conduit; 
a battery (320) connected to the mounting portion wherein the battery and the mounting portion are pivotable (via 314) between a first position in which the battery is fixedly connected to the body (Figs 3&11) and a second position in which the battery is pivoted away from the body and the coupling of the airflow conduit is accessible (Fig 4), wherein the battery can be uncoupled from the mounting portion without moving the mounting portion and the battery to the second position (is capable of; the disclosed structure as seen in Figs 3&7 would allow for the removal of the battery in any configuration); 
3a suction motor (318) powered by the battery operable to generate a suction airflow through the airflow conduit (is capable of).  
14. The vacuum cleaner of claim 13 wherein the mounting portion is connected to the airflow conduit by a hinge (314), and where the mounting portion and the battery pivot away from the airflow conduit about the hinge (clearly seen in Figs 3&4).  
24. The vacuum cleaner of claim 13, wherein the coupling includes a connector (see Fig A below) operable to open the airflow conduit (is capable of; clearly seen in Figs 5&6; ¶ [0040] “uncoupled”).  
25. The vacuum cleaner of claim 13, wherein in the first position a top of the mounting portion is secured to the airflow conduit above the coupling and a bottom of the mounting portion is secured to the airflow conduit below the coupling (clearly seen in Fig 11 wherein the mounting portion is secured above the coupling (at 1112) and below the coupling (at 314)).

15. A vacuum cleaner comprising: 
a base (304); 
a spine (304+310) pivotally connected to the base (¶ [0050]) and including a handle (506), the spine defining an air flow conduit (interior portion of 304+310) including a coupling (see Fig A below); 
a mounting portion (312+324+1112) directly mounted to the air flow conduit (1112 and 312 are directly mounted to 304 and 310 respectively) for pivotal movement (via 314) relative to the air flow conduit; 
a battery (320) connected to the mounting portion, wherein the battery and the mounting portion are pivotable between a first position in which the battery and mounting portion are adjacent the air flow conduit (Fig 3) and a second position in which the battery and mounting portion are pivoted away from the air flow conduit (Figs 4&12) so that the coupling is accessible (clearly seen in Figs 4&12).  
16. The vacuum cleaner of claim 15, wherein the battery can be uncoupled from the mounting portion without rotating the mounting portion and the battery to the second position (is capable of; the disclosed structure as seen in Figs 3&7 would allow for the removal of the battery in any configuration).  
17. The vacuum cleaner of claim 15, wherein the coupling includes a connector (see Fig A below) operable to open the air flow conduit (is capable of; clearly seen in Figs 5&6; ¶ [0040] “uncoupled”).  
18. The vacuum cleaner of claim 17, wherein opening the air flow conduit separates the handle from the base (clearly seen in Figs 5&6).  
19. The vacuum cleaner of claim 15, wherein in the first position a top of the mounting portion is secured to the air flow conduit above the coupling and a bottom of the mounting portion is secured to 
20. The vacuum cleaner of claim 19, wherein the top of the mounting portion is securable to the air flow conduit via a collar lock (1114; Fig 11) and wherein the bottom of the mounting portion is secured to the air flow conduit via a hinge (314; Fig 11).  



[AltContent: textbox (coupling/connector of air flow conduit)][AltContent: arrow]
    PNG
    media_image1.png
    666
    333
    media_image1.png
    Greyscale


Fig A.  Annotated Fig 3 of Thorne

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.



Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723